Case 1:19-cv-04087-MKB-RLM Document 65 Filed 12/20/19 Page 1 of 20 PageID #: 375


                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NEW YORK
  COMMUNITY HOUSING IMPROVEMENT                            Civil Action No.:
  PROGRAM, et al.                                         19-cv-4087(MKB)

                    Plaintiffs,

        -against-

  CITY OF NEW YORK, et al.,

                    Defendants.




           BRIEF of the REAL ESTATE BOARD OF NEW YORK
       AS AMICUS CURIAE IN SUPPORT OF THE RELIEF SOUGHT
                           BY PLAINTIFFS




                                     BELKIN BURDEN WENIG & GOLDMAN, LLP
                                     Attorneys for Amicus Curiae
                                     270 Madison Avenue
                                     New York, New York 10016
                                     (212) 867-4466
                                     mcruz@bbwg.com



 Sherwin Belkin
 Magda L. Cruz
  Of Counsel
Case 1:19-cv-04087-MKB-RLM Document 65 Filed 12/20/19 Page 2 of 20 PageID #: 376


                                        TABLE OF CONTENTS

  TABLE OF AUTHORITIES...............................................................................ii

  RULE 26.1 CORPORATE DISCLOSURE STATEMENT ............................... 1

  RULE 29(4)(E) STATEMENT ........................................................................... 1

  INTEREST OF THE AMICUS CURIAE ............................................................ 2

  SUMMARY OF THE ARGUMENT .................................................................. 3

  ARGUMENT ...................................................................................................... 4

  I. The Rent Stabilization Law was Meant as a Temporary Measure;
  Even as a “Housing Emergency” Tool it Fails to Address the Most
  Intractable Segment of the Housing Market ....................................................... 4

  II. Rent Stabilization Law Restricts Owners’ Ability to Recoup Costs
  for Regulatory Investments and Continued Maintenance ................................... 8

  III. Rent Stabilization is Not an Affordable Housing Program......................... 12

  CONCLUSION ................................................................................................. 15

  CERTIFICATE OF COMPLIANCE ................................................................ 16
Case 1:19-cv-04087-MKB-RLM Document 65 Filed 12/20/19 Page 3 of 20 PageID #: 377


                                      TABLE OF AUTHORITIES

 Cases
 City of New York v. New York State Division of Housing and Community Renewal,
 97 N.Y.2d 216 (2001) ................................................................................................5

 Statutes
 Emergency Tenant Protection Act of 1974 (ETPA) (L. 1974, ch. 576),
 N.Y. Unconsol. Law §§8621, et seq. ............................................................... 5,6,7,8

 Housing Stability and Tenant Protection Act of 2019 (“HSPTA”) ................. passim

 Legislative declaration, Local Law No. 16 of 1969 ..................................................4

 Local Emergency Housing Rent Control Act .........................................................4,5

 Rent Stabilization Law ..................................................................................... passim

 Urstadt Law (Law 1971, ch 372, 1012) ..................................................................5,6


 Other Authorities
 Barbanel, J., “New York Landlords Slow Apartment Upgrades, Blame
 New Rent,” Wall Street Journal, Dec. 19, 2019 ...................................................9,11

 Brown, M., “Slowdown in NYC Multifamily Market Won’t Let Up,”
 Globest.com, December 17, 2019 ............................................................................11

 Diamond, R., “What Does Economic Evidence Tell Us About the Effects of
 Rent Control,” Brookings (Oct. 18, 2018) ...............................................................14

 Harvard’s Joint Center for Housing Studies, 2017 ..................................................13

 Lebovits, G., et al., “New York’s Housing Stability and Tenant Protection
 Act of 2019: What Lawyers Must Know – Part II”
 (NYSBA Journal, Nov. 2019)..................................................................................10




                                                           ii
Case 1:19-cv-04087-MKB-RLM Document 65 Filed 12/20/19 Page 4 of 20 PageID #: 378


 "Many Renters Who Face Eviction Owe Less Than $600”, NY Times,
 Dec. 12, 2019, Upshot sec. ......................................................................................13

 NYC 2017 Housing and Vacancy Survey (“2017 HVS”) ................................ 7,8,12

 NYC Rent Guidelines Board 2019 Income and Affordability
 Study (4/4/19) .........................................................................................................12

 U.S. Dep't of Housing & Community Development ("HUD"):
 Basic Laws on Housing and Community Development, Subcommittee on
 Housing and Community Development, rev. Dec. 31, 1994, Section 3(a)(12) ......12




                                                            iii
Case 1:19-cv-04087-MKB-RLM Document 65 Filed 12/20/19 Page 5 of 20 PageID #: 379



            RULE 26.1 CORPORATE DISCLOSURE STATEMENT

              Amicus Real Estate Board of New York is a trade association, with no

 parents or subsidiaries. Its affiliates are:

               REBNY Foundation, Inc.;

               Taxpayers for an Affordable New York, Inc.;

               Taxpayers for an Affordable New York PAC;

               Real Estate Board of New York PAC;

               Putting New Yorkers to Work, Inc.; and

               Jobs for New York, Inc.




                            RULE 29(4)(E) STATEMENT

              Amicus Real Estate Board of New York affirms that no counsel for a

 party authored this brief in whole or in part, and that no person, other than Amicus

 made a monetary contribution to its preparation and submission.




                                                -1-
Case 1:19-cv-04087-MKB-RLM Document 65 Filed 12/20/19 Page 6 of 20 PageID #: 380



                      INTEREST OF THE AMICUS CURIAE

              The Real Estate Board of New York (“REBNY”), founded in 1896, is

 the first real estate trade association in the State of New York. REBNY membership

 is comprised of more than 17,000 commercial, residential, and institutional owners,

 builders, brokers, managers, banks, insurance companies, pension funds, real estate

 investment trusts, utilities, attorneys, architects, marketing professionals, and many

 other individuals and companies involved in the New York real estate industry.

              For more than a century, REBNY has been the collective voice of its

 diverse members in matters of great importance to the New York real estate industry.

 REBNY works to promote sound public and industry policies in order to improve

 and expand New York’s economy, encourage the development, preservation, and

 renovation of commercial and residential property, and facilitate effective property

 management.      To that end, REBNY undertakes a wide variety of activities,

 including, but not limited to, research projects studying the residential and

 commercial conditions within New York City. REBNY frequently speaks before

 governmental bodies and various industry groups on these issues. REBNY conducts

 various professional education programs and seminars to help members improve

 their professional and business skills. REBNY also participates in cases of major

 concern to its members, like the one at bar, to advocate for its members’ property

 interests before state and federal tribunals.




                                            -2-
Case 1:19-cv-04087-MKB-RLM Document 65 Filed 12/20/19 Page 7 of 20 PageID #: 381



              REBNY has a strong interest in the outcome of this action because the

 constitutional infringements on private property rights caused by the Rent

 Stabilization Law and its implementing regulations directly impact REBNY

 members; many of whom own, manage, and/or finance rent regulated multi-family

 housing. Rent stabilization has been abused by the Legislature, resulting in a taking

 without just compensation that has not solved the affordability crisis in New York

 City.

                       SUMMARY OF THE ARGUMENT

              This brief will explain how the Rent Stabilization Law was meant as a

 temporary measure to address post-World War II market conditions that limited

 housing availability but since then, has been misapplied as a “housing emergency”

 tool. As such a tool, rent stabilization does not address availability and only

 exacerbates competition for below-market housing – the most intractable segment –

 upon the backs of property owners.

              Equally important to housing availability is its quality. However, the

 Rent Stabilization Law and the recent passage of the Housing Stability and Tenant

 Protection Act of 2019 (“HSPTA”), severely restricts an owner’s ability to recoup

 costs for housing investments and government-mandated improvements, without a

 complementary system in place to offset core expenses such as property taxes.




                                          -3-
Case 1:19-cv-04087-MKB-RLM Document 65 Filed 12/20/19 Page 8 of 20 PageID #: 382



              Moreover, in its fifty years of existence, rent stabilization has failed to

 target persons most in need of accessing and paying for affordable housing. Rent

 stabilization, which is not income-restricted, compels private property owners to

 provide highly regulated housing at below-market rents for persons who are not rent-

 burdened (i.e. 30% or less of the tenant’s income is spent on rent). This, in turn,

 incentivizes existing tenants to remain in occupancy indefinitely, regardless of any

 actual need for below-market housing. Consequently, opportunities for new entrants

 to housing at below-market rents are extremely limited.

              REBNY urges the Court to sustain the Plaintiffs’ complaint and grant

 the declaratory and injunctive relief sought therein.

                                    ARGUMENT

    I.    The Rent Stabilization Law was Meant as a Temporary Measure;
          Even as a “Housing Emergency” Tool it Fails to Address the Most
          Intractable Segment of the Housing Market

              Pursuant to the Local Emergency Housing Rent Control Act, in 1969,

 the New York City Council declared a public emergency and enacted the Rent

 Stabilization Law ("RSL"). New York City Administrative Code §YY51-1.0 et seq.

 (now, New York City Administrative Code §26-501 et seq.). The City Council

 found that there was an “acute shortage of dwellings which creates a special hardship

 to persons and families occupying rental housing” and “unjust, unreasonable and

 oppressive rents.” RSL §26-501. See, Legislative declaration, Local Law No. 16 of




                                           -4-
Case 1:19-cv-04087-MKB-RLM Document 65 Filed 12/20/19 Page 9 of 20 PageID #: 383



 1969. New York City buildings with six units or more, constructed after February

 1, 1947, and previously decontrolled apartments, were covered by the RSL.

              In 1971, the State Legislature passed the Urstadt Law, which amended

 section 5 of the Local Emergency Housing Rent Control Act, "in relation to limiting

 the authority of the city having a population of one million or more to subject

 additional housing to the regulation and control of residential rents and eviction." L.

 1971, ch. 1012, §1; L. 1971, ch. 372.

              The Urstadt Law "was part of a series of bills prompted by the State's

 concern over the abandonment and divestment of controlled housing in New York

 City attributable in large part to uneconomic rents" and the desire of the State

 Legislature to prevent New York City from using "its powers to thwart the process

 of vacancy decontrol." City of New York v. New York State Division of Housing and

 Community Renewal, 97 N.Y.2d 216, 226 (2001). Thus, the Urstadt Law "was

  intended to check the City’s attempts, whether by local law or regulation, to expand

 the set of buildings subject to rent control or stabilization." Id. at 227.

              However, in 1974, the New York State Legislature re-introduced

  housing restrictions it had previously deemed to be counterproductive to increasing,

  preserving, and improving the City’s aging rental housing stock.             The State

  Legislature enacted the Emergency Tenant Protection Act of 1974 (ETPA) (L. 1974,

  ch. 576), N.Y. Unconsol. Law §8621, et seq., which caused housing that had become




                                            -5-
Case 1:19-cv-04087-MKB-RLM Document 65 Filed 12/20/19 Page 10 of 20 PageID #: 384



  vacancy decontrolled pursuant to the Urstadt Law to now be subject to rent

  regulation again.

               The legislative findings in ETPA Section 2 declared that “a serious

  public emergency continues to exist in the housing of a considerable number of

  persons in the state of New York” and while “the transition from regulation to a

  normal market of free bargaining between landlord and tenant [is] the ultimate

  objective of state policy, [such transition] must take place with due regard for such

  emergency.” N.Y. Unconsol. Law §8622.

               ETPA Section 4(a) stated that “[t]he existence of [a] public emergency

  requiring the regulation of residential rents” may be declared by the local

  municipality “if the vacancy rate for the housing accommodations in [the covered]

  class within such municipality is not in excess of five (5%) percent.” Section 4(b)

  further specified that “[t]he emergency must be declared at an end once the vacancy

  rate … exceeds five (5%) percent.” N.Y. Unconsol. Law §8623(a).

               However, the vacancy rate alone is not determinative of a public

  emergency warranting rent regulation. The City must consider other factors. ETPA

  Section 4(a) directed that “[a]ny such determination [of a public emergency] shall

  be made by the local legislative body … on the basis of [1] the supply of housing

  accommodations …, [2] the condition of such accommodations and [3] the need for




                                           -6-
Case 1:19-cv-04087-MKB-RLM Document 65 Filed 12/20/19 Page 11 of 20 PageID #: 385



  regulating and controlling residential rents with such city, … .” N.Y. Unconsol. Law

  §8623(a).

               Since this enactment over 45 years ago, the City of New York has never

  reported an overall citywide vacancy rate in excess of 5%, despite ever-increasing

  expansions to rent stabilization. Moreover, certain sub-markets (such as higher-rent

  units not subject to rent stabilization) comprising the overall citywide vacancy rate

  have experienced vacancy rates in excess of 5% as explained further below. Also

  discussed further below is the fact that overall housing stock has improved due, in

  part, to changes to cost-recovery mechanisms, such as Major Capital Improvements

  (“MCIs”) and Individual Apartment Improvements (“IAIs”), which mechanisms

  have now been weakened by the HSTPA. In sum, the City of New York has never

  demonstrated that it based its determination of a “public emergency” justifying rent

  regulation upon evidence establishing the three statutory criteria.

               According to the NYC 2017 Housing and Vacancy Survey (“2017

  HVS”), the citywide rental vacancy rate is 3.63%. However, a deeper analysis of

  the data shows that vacancy rates differ greatly based on rent levels and whether the

  apartments are subject to rent regulation. The 2017 HVS reported only low vacancy

  rates for low-rent apartments – which would be the case in almost every market

  where there are more people wanting to buy a product (apartment, gasoline, smart

  phone, a gallon of milk) at a low price than there are people willing to sell the product




                                             -7-
Case 1:19-cv-04087-MKB-RLM Document 65 Filed 12/20/19 Page 12 of 20 PageID #: 386



  at that price. Conversely, the vacancy rates were much higher for higher-rent units

  due, in part, to increased supply. The vacancy rate for apartments that rent above

  $2,500 per month is 7.4%. However, despite the availability of higher-rent housing,

  the HSTPA now applies rent stabilization to this segment of the market in perpetuity.

  See Part D, §§ 5, 6 of the HSTPA, repealing high rent and high income deregulation.

               In complete disregard of the law’s original intent as a transitional

  housing program that would lead to a market-based real estate economy, the HSTPA

  has now made rent stabilization permanent. Part A of the new law did away with

  periodic legislative review of the stabilization regime to measure whether it was

  meeting the stated goals of the ETPA. There is no longer a “sunset provision” for

  the RSL. The “temporary emergency” is now permanent.

     II.    Rent Stabilization Law Restricts Owners’ Ability to Recoup Costs
            for Regulatory Investments and Continued Maintenance

               Before the passage of the HSTPA, rent stabilization recognized the

  fundamental precept that capital investment in multi-family buildings, many built

  prior to 1947, was critical to the preservation and expansion of the supply of housing.

  According to the 2017 HVS, the citywide dilapidation rate was a historically low

  0.2%, despite the advanced age of the majority of rent stabilized buildings.

               There is a direct relationship between rental income and housing quality

  in the New York City regulated housing market. According to NYC Department of

  Finance and PLUTO (Primary Land Use Tax Lot Output) data, 71% of the City’s


                                            -8-
Case 1:19-cv-04087-MKB-RLM Document 65 Filed 12/20/19 Page 13 of 20 PageID #: 387



  rent-stabilized housing stock was built prior to 1947. As a result, maintenance costs

  are significant for the upkeep and preservation of these buildings. These older

  buildings inevitably require major system overhauls to operating systems such as

  gas, electricity, and water, and routine capital improvements such as boiler, elevator,

  and roof replacements.

                 Rental revenue pays for expenses like taxes, insurance, heat, utilities,

  labor, and administrative costs. What remains is: (1) repayment of mortgage or

  finance costs; (2) reinvestment in the property; and (3) profit.

                 But in contradiction of these basic economic concepts, the HSTPA

  significantly increased the economic burden on regulated properties. Part K of the

  HSTPA imposes restrictions on MCIs and IAIs that, by its express terms, prevent

  owners from recovering anything close to the real cost of those improvements – even

  improvements required by the City’s building and housing codes.

                 Recovery for IAIs is limited to $15,000 over a 15-year period, even if

  the owner’s actual cost was substantially more than that amount. According to an

  analysis by the Wall Street Journal of N.Y.C. Department of Buildings records, the

  median interior renovation project costs $60,000.          Barbanel, J., “New York

  Landlords Slow Apartment Upgrades, Blame New Rent,” Wall Street Journal, Dec.

  19,    2019,      https://www.wsj.com/articles/new-york-landlords-slow-apartment-

  upgrades-blame-new-rent-law-11576756800.           Yet, the rent increase for the




                                             -9-
Case 1:19-cv-04087-MKB-RLM Document 65 Filed 12/20/19 Page 14 of 20 PageID #: 388



  incoming tenant under the Part K amendments has been reduced to a miniscule sum

  that must be removed after 30 years. Under the HSTPA, the maximum rent increase

  that an owner can receive for IAIs over a 15-year period is $83.33 for a building of

  more than 35 apartments. This sum bears no relationship to the actual cost to

  upgrade a long-occupied apartment.

               Restrictions were also placed on MCIs. The recoupment period was

  lengthened to up to 12.5 years from nine years; the increases have a 2% annual cap;

  and must be removed after 30 years. The 2% cap was also made effective to MCI

  orders granted as far back as June 2012. (Sec. 9 of Part K of the HSTPA.) Thus,

  capital expenditures made predicated upon the law in effect at that time, with

  reasonable investment-backed expectations of a certain return, have been

  significantly impaired. The schedule of qualified MCI costs is also materially

  changed. Moreover, the HSTPA illogically eliminates any MCI for buildings with

  35% or fewer rent-regulated tenants, although the impact upon tenants in such

  buildings is identical to highly stabilized buildings.

               The HSTPA changes effectively eviscerated these improvement cost-

  recovery mechanisms, discouraging owners from making necessary capital infusions

  into aging buildings by rendering investment economically unsustainable. Lebovits,

  G., et al., “New York’s Housing Stability and Tenant Protection Act of 2019: What

  Lawyers Must Know – Part II” (NYSBA Journal, Nov. 2019). As reported in the




                                            -10-
Case 1:19-cv-04087-MKB-RLM Document 65 Filed 12/20/19 Page 15 of 20 PageID #: 389



  Wall Street Journal, supra, after the passage of the HSTPA, “[l]andlords started 535

  fewer renovation projects from July through November [2019] in rent-regulated

  buildings over the same period in 2018, a decline of 44% [and] [s]pending on

  renovations fell by $71 million.”

                The property value of these buildings has been and will continue to

  decrease. A study of multi-family investment sales, citywide, comparing the 2018

  3rd quarter recordings to the 2019 3rd quarter recordings, show stunning results. In

  anticipation of and because of HSTPA’s passage, sales of such properties decreased

  by 59%. Related City and State tax revenues had similar reductions. Whereas taxes

  to the City in 2018-3Q were almost $71million, in 2019-3Q, the City collected

  $28,875,000 – a 59% reduction in tax revenue for the City. The State experienced a

  34% reduction in tax revenues during this same period.

                The decline in the City’s multi-family housing market continues.

  According to new data from @PropertyShark, sales volume is down 60% year-over-

  year, from $1.4 billion in 2018 to $412 million in 2019. A significant indicator is

  the reduction in the number of units sold. Unit sales dropped from 44,308 between

  January-November '18 to 20,124 between January-November '19. Brown, M.,

  “Slowdown in NYC Multifamily Market Won’t Let Up,” Globest.com, December

  17,   2019,    https://www.globest.com/2019/12/17/slowdown-in-nyc-multifamily-

  market-wont-let-up/.




                                          -11-
Case 1:19-cv-04087-MKB-RLM Document 65 Filed 12/20/19 Page 16 of 20 PageID #: 390



               These documented effects of rent stabilization on property values and

  tax revenue are projected to worsen as the extreme restraints on rents and

  reinvestment take hold. Models developed by HR&A Advisors, Inc., to analyze the

  changes caused by the expansion of the Rent Stabilization Law to various building

  typologies show that within five years, approximately a quarter of the rent-stabilized

  housing stock could be financially distressed, with owners unable to afford

  investment beyond basic maintenance, taxes, and utilities. The analysis also shows

  reductions in property tax revenue by up to $1 billion per year due to steep drops in

  real estate values.

     III.   Rent Stabilization is Not an Affordable Housing Program

               Housing is generally considered affordable when a household pays no

  more than 30% of its income in gross rent. U.S. Dep’t of Housing & Urban

  Development (“HUD”) benchmark: Basic Laws on Housing and Community

  Development, Subcommittee on Housing and Community Development, rev. Dec.

  31, 1994, Section 3(a)(12). Because Rent Stabilization is not tethered to tenant

  income, it is not an affordability program, but, rather, a tenant protection program.

               The 2017 HVS found that while stabilized tenants overall had a median

  income of $44,560, 22,000 households make $199,000 or more, and 2,300 were

  occupied by households making more than $500,000 per year. The NYC Rent

  Guidelines Board 2019 Income and Affordability Study (4/4/19) of the 2017 HVS




                                           -12-
Case 1:19-cv-04087-MKB-RLM Document 65 Filed 12/20/19 Page 17 of 20 PageID #: 391



  concluded that the estimated gross rent-to-income ratio for rent stabilized tenants in

  2017, as a whole, fluctuated on the basis of whether the household was low- or high-

  income, and on the amount of the apartment’s rent. Overall, 50% of renters in New

  York (regulated and market tenants combined) are rent burdened and will remain

  rent burdened as nothing in rent stabilization or in the HSTPA amendments increase

  rental assistance to tenants in need.

               Instead, the legislative approach to the “affordability” problem only

  exacerbates the problem. By failing to enact any income criteria, existing tenants in

  stabilized housing are the beneficiaries of below-market rents and perpetual lease

  renewals, regardless of their income level. Such tenants have no incentive to relocate

  when they enjoy rents below 30% of their household income, even when the

  apartment is no longer suitable for the household size. As found in Harvard’s Joint

  Center for Housing Studies, 2017:

               Wages have stagnated for the poor, and the supply of
               housing affordable to the poorest renters has dwindled.
               Between 1990 and 2017, the national stock of rental
               housing grew by 10.9 million units, [but] [o]ver that same
               time, the number of units renting for less than $600 a
               month in inflation-adjusted dollars fell by 4 million. All
               net growth in rental housing in America, in other words,
               has been for higher-income tenants.

  “Many Renters Who Face Eviction Owe Less Than $600”, NY Times, Dec. 12,
  2019, Upshot sec.




                                           -13-
Case 1:19-cv-04087-MKB-RLM Document 65 Filed 12/20/19 Page 18 of 20 PageID #: 392



               “Affordability” is, thus, a convenient political catch-phrase used to

  justify a heavily regulated housing system that has no affordability standard. Studies

  confirm that rent regulation may foster “affordability” in the short-run for current

  tenants, “but in the long-run decreases affordability, fuels gentrification, and creates

  negative externalities on the surrounding neighborhood.” Diamond, R., “What Does

  Economic Evidence Tell Us About the Effects of Rent Control,” Brookings (Oct.

  18, 2018).

               As noted in the Diamond report, supra:

               These results highlight that forcing landlords to provide
               insurance to tenants against rent increases can ultimately
               be counterproductive. If society desires to provide social
               insurance against rent increases, it may be less
               distortionary to offer this subsidy in the form of a
               government subsidy or tax credit.

               If affordability is to be tied to limitations on rent, then the regulatory

  framework must be income-based, with publicly-funded subsidies for both tenants

  and owners in the form of direct cash grants or tax exemptions, respectively, and as

  needed, to maintain adequate levels of maintenance and investment. There is ample

  precedent for these models in the City of New York’s Zoning Resolution, and

  Department of Housing and Preservation Development’s housing programs; and

  State and Federal tax credits tied to the provision of low-income housing.




                                            -14-
Case 1:19-cv-04087-MKB-RLM Document 65 Filed 12/20/19 Page 19 of 20 PageID #: 393



               Finally, the genesis of the Rent Stabilization Law is rooted in post-

  World War II market conditions. Generations of innovative thought leadership

  around affordable housing have been developed and successfully implemented since

  then. The continuing solution cannot be solely burdening private owners with ever-

  increasing infringements on their property rights that bear no rational relationship to

  the stated goals of the regulatory regime.

                                    CONCLUSION

            WHEREFORE, REBNY, as amicus curiae, respectfully requests that the

  Plaintiffs’ complaint challenging the constitutionality of the Rent Stabilization Law,

  including the 2019 amendments by the Housing Stability and Tenant Protection Act

  of 2019, be sustained, and Defendants’ motions to dismiss be denied in their entirety.

  Dated: New York, New York
         December 20, 2019                Respectfully submitted,

                                          BELKIN BURDEN WENIG & GOLDMAN, LLP

                                          BY: __/s/____________________________
                                                      Magda L. Cruz
                                                      270 Madison Avenue
                                                      New York, NY 10016
                                                      (212) 867-4466
                                                      mcruz@bbwg.com

                                          Attorneys for Amicus Curiae
                                             Real Estate Board of New York

  Sherwin Belkin
  Magda L. Cruz
   Of Counsel


                                           -15-
Case 1:19-cv-04087-MKB-RLM Document 65 Filed 12/20/19 Page 20 of 20 PageID #: 394



                             CERTIFICATE OF COMPLIANCE

          In accordance with Local Civil Rule 11.1 of the Eastern District of New

   York, as well as with Individual Practice Rule 3(B) of Judge Margo K Brodie, the

   undersigned hereby certifies that the foregoing brief was prepared on a computer

   using the word processing program, Microsoft Word 2016 MSO, and a

   proportional typeface was used, as follows:

            Name of typeface: Times New Roman
            Point size:        14 (except footnotes are point size 12)
            Line spacing:      Double (except block quotes are single space)

          The undersigned further certifies that according to the word count feature of

   the program, the total number of words in the brief, inclusive of footnotes, but

   exclusive of pages containing the disclosure statements, the table of contents, table

   of authorities, proof of service, and this Certificate, is 3,040.

   Dated: December 20, 2019
                                           BELKIN BURDEN WENIG &
                                           GOLDMAN, LLP
                                           Attorneys for proposed Amicus Curiae



                                           By: __/s/__________________________
                                                 Magda L. Cruz, Esq.




  MCRUZ/13146.0900/2727748                  -16-
